Case: 11-50696       Document: 00512089201         Page: 1     Date Filed: 12/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2012
                                     No. 11-50696
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

EMMANUEL BUENAVENTURA REYES-OCHOA, also known as Emmanuel
Reyes-Ochoa, also known as Emmanuel Reyes, also known as Emmanuel
Buenaventura Reyes,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:10-CR-2925-1


Before BARKSDALE, CLEMENT, and GRAVES, Circuit Judges.
PER CURIAM:*
       Emmanuel Buenaventura Reyes-Ochoa appeals his jury-trial conviction
for using a passport secured by a false statement, in violation of 18 U.S.C.
§ 1542. He contends: the district court erred in denying his motions for
judgment of acquittal because the Government failed to present evidence that




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 11-50696     Document: 00512089201      Page: 2   Date Filed: 12/19/2012

                                  No. 11-50696

he “willfully and knowingly” provided a false statement on his passport
application. See 18 U.S.C. § 1542.
      Because Reyes preserved in district court this sufficiency-of-the-evidence
contention, our review is de novo. E.g., United States v. Medina, 161 F.3d 867,
872 (5th Cir.1998). The evidence is viewed “in the light most favorable to the
government with all reasonable inferences and credibility choices made in
support of a conviction”. United States v. Anderson, 559 F.3d 348, 353 (5th Cir.
2009) (citation and internal quotation marks omitted). “[I]f the evidence would
permit a rational fact finder to find every element of the offense beyond a
reasonable doubt, [our court] must affirm”. Id. (citation and internal quotation
marks omitted).
      To obtain a conviction under 18 U.S.C. § 1542, the Government must prove
beyond a reasonable doubt that defendant “willfully and knowingly ma[de] any
false statement in an application for passport with intent to induce or secure the
issuance of a passport under the authority of the United States”. “[A]ny false
statement, knowingly and willfully made, suffices” to support the conviction.
United States v. Najera Jimenez, 593 F.3d 391, 398 (5th Cir. 2010).
      The trial evidence included birth certificates for Reyes from both Mexico
and Texas; the latter was a delayed birth certificate dating to ten years after his
birth, which he had relied upon in his passport application. Reyes admitted
knowing as early as 1987 about the questions surrounding his citizenship. He
further admitted he did not disclose his prior deportation history or the existence
of his Mexican birth certificate at the time he applied for his passport, because
he knew such disclosure would have resulted in his passport application’s being
denied. Reyes insisted he did not make a false statement on the application,
however, because he believed his Mexican birth certificate was not legitimate.
His mother also testified that he was born in the United States.
      A reasonable juror was free to reject the testimony of Reyes and his
mother and find the Government’s evidence more credible. E.g., Najera Jimenez,

                                        2
    Case: 11-50696   Document: 00512089201     Page: 3   Date Filed: 12/19/2012

                                No. 11-50696

593 F.3d at 399. Along that line, a reasonable juror could have inferred Reyes
knew his Texas birth certificate was fraudulent and his sworn statement of
United States citizenship was false; and, therefore, could have found he
knowingly and willfully made false statements with the intent to secure a
United States passport.
      AFFIRMED.




                                      3